          Case 6:20-cv-01137-PGB-DCI Document 3 Filed 06/29/20 Page 1 of 10 PageID 21

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Florida


  PAIGE PRESTON, STEPHANIE WALSH, RACHEL                 )
   BESSER, NICOLE HALE, ARIEL HOLTON, AND                )
   CAITLIN FERTIG, on behalf of themselves and all       )
              those similarly situated,                  )
                         Plaintiff(s)                    )
                                                         )
                             v.                                           Civil Action No. 6:20-cv-01137-PGB-DCI
                                                         )
PROPER & WILD, LLC, a Florida limited liability company,
                                                         )
THE SANCTUM, LLC, a Florida limited liability company,   )
SANCTUM COFFEE AND JUICE BAR, LLC, a Florida             )
limited liability company, JAMIE SAVAGE, individually,   )
CHELSIE SAVAGE, individually,
                        Defendant(s)                     )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)              PROPER & WILD, LLC
                                                C/O REGISTERED AGENT
                                                CHELSIE SAVAGE
                                                1201 WINDSOR AVENUE
                                                LONGWOOD, FL 32750


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jill S. Schwartz, Esquire
                                       Jill S. Schwartz & Associates, P.A.
                                       655 West Morse Blvd., Suite 212
                                       Winter Park, FL 32789


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT
                                                                                                          MagalyJustiniano



Date:        June 29, 2020
                                                                                      Signature of Clerk or Deputy Clerk
           Case 6:20-cv-01137-PGB-DCI Document 3 Filed 06/29/20 Page 2 of 10 PageID 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 6:20-cv-01137-PGB-DCI Document 3 Filed 06/29/20 Page 3 of 10 PageID 23

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Florida


  PAIGE PRESTON, STEPHANIE WALSH, RACHEL                 )
   BESSER, NICOLE HALE, ARIEL HOLTON, AND                )
   CAITLIN FERTIG, on behalf of themselves and all       )
              those similarly situated,                  )
                         Plaintiff(s)                    )
                                                         )
                             v.                                           Civil Action No. 6:20-cv-01137-PGB-DCI
                                                         )
PROPER & WILD, LLC, a Florida limited liability company,
                                                         )
THE SANCTUM, LLC, a Florida limited liability company,   )
SANCTUM COFFEE AND JUICE BAR, LLC, a Florida             )
limited liability company, JAMIE SAVAGE, individually,   )
CHELSIE SAVAGE, individually,
                        Defendant(s)                     )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)              THE SANCTUM, LLC
                                                C/O REGISTERED AGENT
                                                CHELSIE SAVAGE
                                                1201 WINDSOR AVENUE
                                                LONGWOOD, FL 32750


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jill S. Schwartz, Esquire
                                       Jill S. Schwartz & Associates, P.A.
                                       655 West Morse Blvd., Suite 212
                                       Winter Park, FL 32789


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT
                                                                                                         MagalyJustiniano




Date:     June 29, 2020
                                                                                      Signature of Clerk or Deputy Clerk
           Case 6:20-cv-01137-PGB-DCI Document 3 Filed 06/29/20 Page 4 of 10 PageID 24

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 6:20-cv-01137-PGB-DCI Document 3 Filed 06/29/20 Page 5 of 10 PageID 25

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Florida


  PAIGE PRESTON, STEPHANIE WALSH, RACHEL                 )
   BESSER, NICOLE HALE, ARIEL HOLTON, AND                )
   CAITLIN FERTIG, on behalf of themselves and all       )
              those similarly situated,                  )
                         Plaintiff(s)                    )
                                                         )
                             v.                                           Civil Action No. 6:20-cv-01137-PGB-DCI
                                                         )
PROPER & WILD, LLC, a Florida limited liability company,
                                                         )
THE SANCTUM, LLC, a Florida limited liability company,   )
SANCTUM COFFEE AND JUICE BAR, LLC, a Florida             )
limited liability company, JAMIE SAVAGE, individually,   )
CHELSIE SAVAGE, individually,
                        Defendant(s)                     )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)              SANCTUM COFFEE AND JUICE BAR, LLC
                                                C/O REGISTERED AGENT
                                                CHELSIE SAVAGE
                                                1201 WINDSOR AVENUE
                                                LONGWOOD, FL 32750


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jill S. Schwartz, Esquire
                                       Jill S. Schwartz & Associates, P.A.
                                       655 West Morse Blvd., Suite 212
                                       Winter Park, FL 32789


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT
                                                                                                        MagalyJustiniano



Date:       June 29, 2020
                                                                                      Signature of Clerk or Deputy Clerk
           Case 6:20-cv-01137-PGB-DCI Document 3 Filed 06/29/20 Page 6 of 10 PageID 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 6:20-cv-01137-PGB-DCI Document 3 Filed 06/29/20 Page 7 of 10 PageID 27

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Florida


  PAIGE PRESTON, STEPHANIE WALSH, RACHEL                 )
   BESSER, NICOLE HALE, ARIEL HOLTON, AND                )
   CAITLIN FERTIG, on behalf of themselves and all       )
              those similarly situated,                  )
                         Plaintiff(s)                    )
                                                         )
                             v.                                           Civil Action No. 6:20-cv-01137-PGB-DCI
                                                         )
PROPER & WILD, LLC, a Florida limited liability company,
                                                         )
THE SANCTUM, LLC, a Florida limited liability company,   )
SANCTUM COFFEE AND JUICE BAR, LLC, a Florida             )
limited liability company, JAMIE SAVAGE, individually,   )
CHELSIE SAVAGE, individually,
                        Defendant(s)                     )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                                JAMIE SAVAGE
                                                1201 WINDSOR AVENUE
                                                LONGWOOD, FL 32750


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jill S. Schwartz, Esquire
                                       Jill S. Schwartz & Associates, P.A.
                                       655 West Morse Blvd., Suite 212
                                       Winter Park, FL 32789


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT
                                                                                                        MagalyJustiniano



Date:       June 29, 2020
                                                                                      Signature of Clerk or Deputy Clerk
           Case 6:20-cv-01137-PGB-DCI Document 3 Filed 06/29/20 Page 8 of 10 PageID 28

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 6:20-cv-01137-PGB-DCI Document 3 Filed 06/29/20 Page 9 of 10 PageID 29

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Florida


  PAIGE PRESTON, STEPHANIE WALSH, RACHEL                 )
   BESSER, NICOLE HALE, ARIEL HOLTON, AND                )
   CAITLIN FERTIG, on behalf of themselves and all       )
              those similarly situated,                  )
                         Plaintiff(s)                    )
                                                         )
                             v.                                           Civil Action No. 6:20-cv-01137-PGB-DCI
                                                         )
PROPER & WILD, LLC, a Florida limited liability company,
                                                         )
THE SANCTUM, LLC, a Florida limited liability company,   )
SANCTUM COFFEE AND JUICE BAR, LLC, a Florida             )
limited liability company, JAMIE SAVAGE, individually,   )
CHELSIE SAVAGE, individually,
                        Defendant(s)                     )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                                CHELSIE SAVAGE
                                                1201 WINDSOR AVENUE
                                                LONGWOOD, FL 32750


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jill S. Schwartz, Esquire
                                       Jill S. Schwartz & Associates, P.A.
                                       655 West Morse Blvd., Suite 212
                                       Winter Park, FL 32789


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT
                                                                                                        MagalyJustiniano


Date:       June 29, 2020
                                                                                      Signature of Clerk or Deputy Clerk
          Case 6:20-cv-01137-PGB-DCI Document 3 Filed 06/29/20 Page 10 of 10 PageID 30

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
